Citation Nr: 9925650	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1994 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to service 
connection for asbestosis was denied.


REMAND

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims, (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1993), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that post service medical records from Dr. 
Richard E. Parrish indicate that the veteran has received 
treatment for asbestosis and that radiographic evidence 
supports such a diagnosis.  However, in a September 1994 VA 
examination report, Dr. W. R. Osborne found that that x-ray 
evidence did not indicate the presence of asbestosis. In 
order to resolve the contradictory medical findings contained 
in the veteran's claims folder, the Board is of the opinion 
that a new examination would be probative. 

The Board notes that a VA examination was scheduled for April 
17, 1997.  Notice was sent to the veteran on April 3, 1997.  
The veteran did not report for the examination as scheduled.  
In a statement received in July 1998, he indicated that he 
did not report due to his distrust of Dr. Osborne, whom the 
veteran indicates he has known for over 20 years.  Due to the 
veteran's concerns, the Board feels that the new examination 
should be conducted by a physician other than Dr. Osborne.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should accord the veteran a 
special VA pulmonary examination, 
conducted by the appropriate specialist 
other than Dr. W. R. Osborne, in order to 
ascertain whether asbestosis is currently 
manifested.  At that time, the veteran 
should be advised of the provisions set 
forth at 38 C.F.R. § 3.655(b) (1996) 
regarding failure to report for a 
scheduled VA examination.  The examining 
physician should ensure that all tests 
indicated, to include but not limited to, 
radiographic studies and pulmonary 
function tests, are conducted at this 
time. The examining physician should be 
specifically requested to indicate 
whether asbestosis is or is not currently 
manifested and, if it is manifested, 
whether it is as likely as not 
etiologically or causally related to the 
veteran's active service.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims file must 
be made available to the examiner prior 
to his or her examination.

2.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether service connection 
for asbestosis can now be granted. If the 
decision remains adverse to the veteran, 
he should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The case should 
thereafter be returned to the Board for 
further appellate consideration, as 
appropriate.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











